Citation Nr: 0522933	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  95-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fecal incontinence.

2.  Entitlement to an increased evaluation for neurogenic 
bladder, currently evaluated as 60 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
neurogenic bladder, prior to July 12, 1995.

4.  Entitlement to an increased evaluation for degenerative 
osteoarthritis with spondylosis, lumbar paravertebral 
myositis and discogenic disease, currently evaluated as 40 
percent disabling.

(The issues of entitlement to service connection for a left 
knee disorder, a right knee disorder, a cervical spine 
disorder, an acquired psychiatric disorder, and a right ear 
hearing loss disability, as well as the issues of entitlement 
to a rating in excess of 10 percent for left ear hearing loss 
and entitlement to a total disability rating are addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. R. C. Grau, and Dr. C. Martinez


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January to July 1956 
and had multiple verified periods of active duty for training 
from May 1970 to October 1982.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
nervous disorder, right ear hearing loss disability, right 
knee disorder, left knee disorder, cervical spine disorder to 
include a disorder of the upper back T3 vertebra, fecal 
incontinence, and depression; granted service connection for 
neurogenic bladder and assigned a 10 percent evaluation; and 
denied increased evaluations for hearing loss disability of 
the left ear, degenerative osteoarthritis with spondylosis 
lumbar paravertebral myositis and discogenic disease, and 
tinnitus.  The veteran testified at a hearing in July 1995.  
In March 1999, the rating for the neurogenic bladder disorder 
was increased to 60 percent.  The veteran, Dr. Martinez, and 
Dr. Grau then testified at a hearing in December 1999.

In May 2001, the Board issued a decision that denied service 
connection for fecal incontinence and increased ratings for 
his osteoarthritis with spondylosis, lumbar paravertebral 
myositis and discogenic disease, and neurogenic bladder.  
Thereafter, the veteran filed an appeal of the May 2001 
decision to the United States Court of Appeals for Veterans 
Claims.  Specifically, he appealed the denial of service 
connection for fecal incontinence and the denial of increased 
ratings for his back disorder and neurogenic bladder.  
Pursuant to a Joint Motion for Remand and to Stay 
Proceedings, the Court issued a decision in January 2003 that 
vacated and remanded that part of the May 2001 Board decision 
that denied service connection for fecal incontinence and 
increased ratings for his back disorder and neurogenic 
bladder.

In the May 2001 decision, the Board also remanded the claims 
for service connection for a left knee disorder, a right knee 
disorder, a cervical spine disorder, a depressive disorder, 
and a right ear hearing loss disability, and an increased 
rating for a left ear hearing loss disability to the RO for 
further development.  In a February 2003 statement the 
veteran's attorney stated that his representation before the 
Board was limited to the issues which the Board had denied in 
the May 2001 decision and which were thereafter remanded to 
the Board from the Court.  The record reflects that the 
veteran had previously executed a VA Form 21-22, Appointment 
of a Veterans Service Organization as Claimant's 
Representative appointing Puerto Rico Public Advocate for 
Veterans Affairs (PRPAVA) as his representative.  The record 
does not reflect that the veteran has terminated the 
representation of PRPAVA.  As the representation of the 
veteran's private attorney is limited in scope to the 
specific issues listed above, PRPAVA remains his 
representative with respect to the remaining issues that are 
in appellate status.  

Accordingly, the Board addressed the issues of service 
connection for a left knee disorder, a right knee disorder, a 
cervical spine disorder, a depressive disorder, and a right 
ear hearing loss disability; an increased rating for a left 
ear hearing loss disability; and entitlement to a total 
disability rating in a separate decision.

The issues of (1) entitlement to an increased evaluation for 
neurogenic bladder, currently evaluated as 60 percent 
disabling; (2) entitlement to an evaluation in excess of 10 
percent for neurogenic bladder, prior to July 12, 1995; and 
(3) entitlement to an increased evaluation for degenerative 
osteoarthritis with spondylosis, lumbar paravertebral 
myositis and discogenic disease, currently evaluated as 40 
percent disabling, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is currently service-connected for a low back 
disorder.

2.  Fecal incontinence was first identified many years after 
the veteran's release from service.

3.  The veteran's fecal incontinence is unrelated to his 
military service or to his service-connected low back 
disorder.


CONCLUSION OF LAW

Fecal incontinence was not incurred in or aggravated by 
service and it is not secondary to service-connected low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in August 1999; the statement of the case 
dated in October 1999; the supplemental statement of the case 
dated in July 2004; and the letter dated in January 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The January 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination regarding the etiology of the disorder 
decided herein has been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  Service medical records do not show 
complaints or findings of bowel incontinence during any of 
the veteran's periods of active duty for training.  

Private and VA medical records from 1992 to 1996 show 
complaints and treatment for a service-connected back 
disorder with urinary incontinence but no complaints of fecal 
incontinence until May 1996.  At that time decreased 
sensation in the perianal region was noted.  An April 1995 
private lumbar spine MRI revealed lumbar disc space 
desiccation changes, bilateral L4-5 moderate facet joint 
hypertrophic changes, and small posterior osteophytic ridges 
at L5-S1.  There was no evidence of herniation or stenosis 
and the conus and cauda equina were unremarkable.

At November 1997 VA genitourinary and back examinations, the 
veteran complained of urinary incontinence since 1990 and his 
history of neurogenic bladder secondary to service-connected 
lumbar disorder was noted.  On evaluation, there was normal 
sphincter tone, and no masses.  There were no findings or 
diagnoses of fecal incontinence.

At a June 1999 VA examination, the examiner noted the 
veteran's history of degenerative osteoarthritis with 
discogenic disease and urinary incontinence secondary to 
neurogenic bladder.  According to the examiner, there was 
history of fecal incontinence since 1992.  The examiner noted 
that an April 1995 MRI of the lumbosacral area reported no 
evidence of significant herniation or stenosis and that conus 
and cauda equina were unremarkable.  He also noted that a 
June 1996 thoracic MRI revealed an old compression fracture 
of T3 without evidence of compromise of the spinal canal and 
epidural lipoma.  The veteran reported 40-lb. weight loss in 
5 months, occasional nausea, and diarrhea every other day.  
Bowel sounds were positive and the bowel was soft and 
depressible.  The examiner noted that the veteran was not 
wearing a pad and there were no underwear stainings.  The 
diagnosis included fecal incontinence by history.  The 
examiner noted that as there was no evidence of spinal cord 
compression on MRI's in 1995 and 1996, that there was no 
evidence of underwear staining and the veteran was not 
wearing pads, there was no evidence to conclude that loss of 
rectal sphincter control was secondary to service-connected 
disabilities.

A September 1999 report from Dr. C. Martinez reflects his 
opinion that the veteran's fecal incontinence stems from a 
cord neurological problem, which is connected to the 
veteran's thoracic and lumbar problem.  Dr. Martinez 
reiterated this opinion at the time of the veteran's December 
1999 hearing.  Treatment records from Dr. Martinez, dated 
from January 1995 to November 1999, are negative for 
treatment or complaints related to fecal incontinence.  At 
the December 1999 hearing, Dr. Martinez stated that he had 
not examined the veteran for fecal incontinence and had seen 
no evidence of the veteran's fecal incontinence, but based 
his opinions on the veteran's complaints of such.

At a January 2000 VA genitourinary examination, the veteran 
complained of fecal incontinence and reported using 8 pads 
per day.  On evaluation, there was normal sphincter tone with 
no masses.  The diagnoses included fecal incontinence.  At a 
February 2000 VA examination of the intestines, the veteran 
reported a history of fecal incontinence for 10 years, that 
he used pampers, and changed them approximately 7 to 8 times 
per day.  On evaluation, it was noted that he was not wearing 
pampers and that there was soft, depressible, normal 
peristalsis.  Rectal examination revealed decreased sphincter 
tone and empty ampulla.  There was absence of anal wink, 
absence of cremasteric reflex, and absence of bulbocavernosus 
reflex.  A February 2000 needle electromyography (EMG) of 
rectal sphincter revealed no abnormal spontaneous activity, 
but decreased recruitment.  The diagnosis was fecal 
incontinence.  However, the examiner opined that there was no 
evidence of cauda equina lesion by MRI or EMG, thus, fecal 
incontinence was not secondary to service-connected back 
disorder.

Analysis.  The veteran has claimed that his fecal 
incontinence is a result of his service-connected low back 
disorder.  However, the Board first notes that service 
connection is not warranted on a direct basis for this 
disorder.  The veteran's service medical records are negative 
for any relevant complaints or diagnoses.  Further, the Board 
notes that the first diagnoses of record for this disorder 
was many years after service.  The Board finds that the lack 
of evidence of treatment for the disorder for this long 
period following service weighs against the veteran's claim.  
With respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).

With respect to secondary service connection - the central 
issue in this case - there are conflicting etiology opinions, 
set forth above.  In evaluating these opinions, the Board 
notes that the one most supportive of the veteran's claim was 
provided by a psychiatrist, who indicated that the disorder 
was secondary to the lumbar spine condition.  Medical records 
indicate that the veteran complained of a history of fecal 
incontinence in 1996.  However, there was no clinical 
evidence of such on examination in June 1999.  Moreover, 
while the veteran's private physician opined that fecal 
incontinence was related to the veteran's service-connected 
back disorder, at the December 1999 hearing, the same 
physician testified that he had never examined the veteran 
for fecal incontinence and had not seen evidence of such.  
The physician stated that his opinion was based on the 
veteran's complaints and what can happen with back 
disabilities.  Subsequently, fecal incontinence was diagnosed 
at a February 2000 examination; however, the examiner, after 
reviewing the evidence of record, opined that fecal 
incontinence was not secondary to service-connected back 
disorder as there was no evidence of cauda equina lesion by 
MRI or EMG.  The Board finds that the VA opinion is more 
persuasive as it is based on the actual medical evidence, 
whereas the private physician based his opinion only on the 
veteran's complaints rather than actual examination, which 
renders it of less probative value in the Board's judgment.

The Board therefore finds that the preponderance of the 
evidence is against the claim for service connection for 
fecal incontinence, as secondary to a service-connected low 
back disorder.

The veteran has presented his own statements concerning the 
cause of his fecal incontinence.  However, the evidence of 
record does not show that he is a medical professional, with 
the training and expertise to provide a competent opinion 
regarding the etiology of his fecal incontinence, or the 
relationship, if any, between it and his service-connected 
low back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran's currently manifested fecal incontinence is 
etiologically related to his service-connected low back 
disorder, his claims for service connection for this disorder 
cannot be granted.  38 U.S.C.A. § 1110, 5102, 5103 and 5103A, 
5107; 38 C.F.R. § 3.102, 3.303, 3.310.


ORDER

Entitlement to service connection for fecal incontinence is 
denied.


REMAND

In a statement submitted in January 2005, the veteran's 
attorney indicated that records dated prior to July 1995 from 
the VA hospital in Rio Piedras pertaining to the veteran's 
neurogenic bladder disorder are still outstanding.  The 
veteran testified in July 1995 that he had been using diapers 
which had been prescribed by Dr. Nunez Corrada (phonetic 
spelling), a neurologist, and Dr. Rios, a neurosurgeon, of 
the VA hospital in Rio Piedras.  The Board has reviewed the 
medical records in the claims folder has been unable to 
locate records from either of these physicians.  As VA has a 
duty to request all available and relevant records from 
federal agencies, the Board finds that a search for any 
additional VA medical records should be completed by the RO.  
See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).

Further, the Board notes that the VA Schedule for Rating 
Disabilities most recently was revised, effective from 
September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Disabilities and injuries of the spine are now evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243, 
with Diagnostic Code 5243 as the new code for intervertebral 
disc syndrome.  A review of the record reveals that the RO 
has not considered these most recent revised regulations in 
the evaluation of the veteran's low back disability.  Due 
process requires that the RO consider these regulations prior 
to appellate consideration of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Further, 
the Board notes that the most recent VA spine examination 
includes findings that relate to the cervical spine, not the 
lumbar spine, which is the relevant issue.  As such, a new 
examination should be scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should obtain copies of all 
treatment records for the veteran from 
the VA medical facility at Rio Piedras 
for the period from March 1991 through 
July 1995, to include records from Dr. 
Nunez Corrada (phonetic spelling), a 
neurologist, and Dr. Rios, a 
neurosurgeon.  Copies of any records 
obtained should be provided to the 
veteran's attorney.

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran to be afforded 
an examination to determine the nature 
and extent of his service-connected low 
back disability.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
Any testing deemed necessary should be 
performed.  The examiner should obtain 
a clinical history from the veteran.  
All pertinent pathology found on 
examination should be noted in the 
report of the evaluation.  The examiner 
should complete the appropriate 
disability examination worksheets for 
the appellant's back disability. 

3.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


